DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/18/2019.  An initialed copy is attached to this Office Action.

Claim Objections
Claims 5-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (2013/0260045), hereinafter Yeo.
Regarding claim 1, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), comprising the following steps:  SI: filling a non-polar solution (220, oil; Examiner notes that oil is a non-polar solution) into pixel grids (space between the pixel partition, 310) on a lower substrate (300, substrate) of an electrowetting display device (1000, coating apparatus), in air (paragraph 0031 and figures 1 and 2); and S2: after filling the non-polar solution (220, oil) into the pixel grids, filling a polar solution (210, electrolyte; paragraph 0032 discloses the electrolyte layer is water; Examiner notes that water is a polar solution) to immediately cover the non-polar solution  (220, oil) filled (paragraphs 0030 and 0031).
Regarding claim 2, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), wherein, in SI, the non-polar solution (220, oil) is filled into the pixel grids (space between the pixel partition, 310) column by column in air along a longitudinal direction of the pixel grids by a scraper (100, coating slit part) having a liquid filling channel inside (see annotated figure 2), and the scraper (space between the pixel partition, 310) moves along a transverse direction of the pixel grids to complete the filling of the non-polar solution in each of the columns of the pixel grids (paragraph 0027 discloses the coating slit part 100 may move on the substrate 300 in a constant direction, and coat the coating material 210 on the substrate 300).
Regarding claim 3, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), wherein, in S2, the polar solution (210, electrolyte) is filled at a side of the scraper where the non-polar solution (220, oil) is already filled (figure 2 and 
Regarding claim 4, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), wherein, a liquid level of the polar solution (210, electrolyte) at the side where the non-polar solution (220, oil) is already filled is controlled to remain stable (paragraphs 0027 and 0030).
Regarding claim 5, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), comprising a cofferdam (111, front body and 121, rear body) and a scraper (channel in the 100, coating slit part) arranged in the cofferdam (111, front body and 121, rear body) (paragraph 0034), wherein the scraper is provided with a liquid filling channel inside (channel in the 100, coating slit part) (figure 2 and paragraph 0034), and the scraper is movable backward and forward along a direction (paragraph 0027 dsicloses moving in a constant direction); while the scraper is moving, a dynamic sealing (410 and 420, holding walls) is formed between two ends of the scraper and two opposite inner walls of the cofferdam, such that a peripherally sealed filling area is formed at a side of the scraper (paragraphs 0027 and 0032).
Regarding claim 6, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), wherein the scraper has an upward concaved bottom forming an oil storage tank (51 and 52, storage tanks) the oil storage tank is communicated (53, adjusting valve) with the liquid filling channel, and extends along a length direction of the scraper (paragraph 0027).
Regarding claim 7, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), wherein the scraper has a plurality of micro printing heads at a bottom thereof, and the micro printing heads are communicated with the liquid filling channel (ink jet printing) (paragraph 0030).

Regarding claim 9, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), further comprising strip-like sealing strips arranged at the two opposite inner walls of the cofferdam, wherein, bottoms of the strip-like sealing strips are flush with the cofferdam, and the two ends of the scraper are kept in contact with the strip-like sealing strips while the scraper is moving (paragraphs 0032, 0068, and 0073).
Regarding claim 10, Yeo discloses, in figures 2 and 3, a filling method for an electrowetting display device (1000, coating apparatus) (paragraph 0027), further comprising a water-insoluble sealing material coated on the two opposite inner walls of the cofferdam, wherein the two ends of the scraper are kept in contact with the sealing material while the scraper is moving (paragraph 0032, 0068, and 0073).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872